DISMISS; and Opinion Filed July 9, 2013.




                                         S
                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00626-CV

                        ABEL TINOCO, Appellant
                                 V.
              DEUTSCHE BANK NATIONAL TRUST COMPANY,
        AS TRUSTEE FOR AMERIQUEST MORTGAGE SECURITIES, INC.,
    ASSET-BACKED PASS-THROUGH CERTIFICATES, SERIES 2005-R5, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06315-A

                               MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice O’Neill
       The Dallas County Clerk’s Office informed this Court that the clerk’s record had not

been filed because appellant had not paid or made arrangements to pay the clerk’s fee. By letter

dated June 4, 2013, this Court instructed appellant to provide us, within ten days of the date of

the letter, with either written verification that appellant has paid or made arrangements to pay the

clerk’s fee or written documentation that appellant has been found to be entitled to proceed

without payment of costs. We cautioned appellant that failure to file the required documentation

within the time requested may result in dismissal of the appeal. See TEX. R. APP. P. 37.3(b).
       As of today’s date, the Court has not received any response from appellant. Accordingly,

we dismiss the appeal. See TEX. R. APP. P. 37.3(b); 42.3(b) & (c).




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O’NEILL
                                                    JUSTICE


130626F.P05




                                              –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ABEL TINOCO, Appellant                               On Appeal from the County Court at Law
                                                     No. 1, Dallas County, Texas.
No. 05-13-00626-CV         V.                        Trial Court Cause No. CC-12-06315-A.
                                                     Opinion delivered by Justice O’Neill.
DEUTSCHE BANK NATIONAL TRUST                         Justices Francis and Fillmore, participating.
COMPANY, AS TRUSTEE FOR
AMERIQUEST MORTGAGE
SECURITIES, INC., ASSET-BACKED
PASS-THROUGH CERTIFICATES,
SERIES 2005-R5, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, DEUTSCHE BANK NATIONAL TRUST COMPANY,
AS TRUSTEE FOR AMERIQUEST MORTGAGE SECURITIES, INC., ASSET-BACKED
PASS-THROUGH CERTIFICATES, SERIES 2005-R5, recover its costs of this appeal from
appellant, ABEL TINOCO.


Judgment entered this 9th day of July, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE




                                               –3–